180 S.W.3d 56 (2005)
STATE of Missouri, Respondent,
v.
Donald WARE, Appellant.
No. ED 85146.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2005.
Donald Ware, Charleston, MO, pro se.
*57 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Donald Ware (Defendant) appeals from the trial court's order denying his post-conviction motion for DNA testing, pursuant to Section 547.045, RSMo Cum.Supp. 2004.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).